MEMORANDUM **
Eileen Williams appeals pro se from the district court’s order dismissing her 42 U.S.C. § 1983 action for failure to comply with a prior court order. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, Edwards v. Marin Park, Inc., 356 F.3d 1058, 1063 (9th Cir.2004), and we affirm.
The district court did not abuse its discretion by dismissing Williams’ action for failure to follow a court order, where the court previously gave Williams leave to amend, provided a detailed explanation of the defects in the complaint, and warned Williams of the possibility of dismissal with prejudice, yet Williams did not submit an amended complaint, seek a continuance, or communicate that she did not intend to submit an amended complaint. See id. at 1065 (“The failure of the plaintiff eventually to respond to the court’s ultimatum— either by amending the complaint or by indicating to the court that it will not do so — is properly met with the sanction of a Rule 41(b) dismissal.”).
Williams’ remaining contentions are not persuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.